81212: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26718: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81212


Short Caption:FOX VS. WARREN C/W 80668Court:Supreme Court


Consolidated:80668*, 81212Related Case(s):80668


Lower Court Case(s):Clark Co. - Eighth Judicial District - A738788Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:06/10/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantWoodrow FoxLawrence J. Semenza
							(Lawrence J. Semenza, Ltd.)
						


RespondentDavid WarrenBryce B. Buckwalter
							(Keating Law Group)
						





Docket Entries


DateTypeDescriptionPending?Document


05/20/2020Filing FeeFiling Fee due for Appeal. (SC)


05/20/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-19167




05/20/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-19169




05/26/2020Filing FeeFiling Fee Paid. $250.00 from Lawrence Semenza, Ltd.  Check no. 0201. (SC)


05/26/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-19864




05/26/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-19891




05/28/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)20-20176




05/28/2020Notice/IncomingFiled Certificate that No Transcript is Being Requested. (SC)20-20249




06/09/2020MotionFiled Appellant's Motion to Consolidate Appeals. (SC)Y20-21710




06/25/2020Order/ProceduralFiled Order Reinstating Briefing and Granting Motions to Consolidate. As these appeals arise from the same district court case and involve the same parties and counsel, appellant's motions to consolidate these appeals are granted.  NRAP 3(b)(2).  Appellant shall have until September 25, 2020, to file and serve the appendix and a single opening brief raising all issues in these appeals. Nos. 80668/81212. (SC).20-23636




09/25/2020MotionFiled Appellant's Motion to Extend Time to File Joint Appendix and Opening Brief Nos. 80668/81212 (SC)20-35426




09/25/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief and Appendix. Due date 10/26/2020 Nos. 80668/81212 (SC)20-35471




10/26/2020BriefFiled Appellant's Opening Brief. Nos. 80668/81212 (SC)20-39233




10/26/2020AppendixFiled Appendix to Opening Brief Vol. 2. Nos. 80668/81212 (SC)20-39234




10/27/2020AppendixFiled Appendix to Opening Brief. Vol. 1 Nos. 80668/81212 (SC)20-39235




11/17/2020MotionFiled Stipulation to Extend Due Date for Respondent's Answering Brief. Nos. 80668/81212. (SC).20-41873




11/17/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: December 24, 2020. Nos. 80668/81212. (SC).20-41910




12/24/2020BriefFiled Respondent David Warren's Answering Brief.  Nos. 80668/81212.  (SC)20-46499




12/24/2020AppendixFiled Appendix to Answering Brief.  Nos. 80668/81212.  (SC)20-46501




01/20/2021MotionFiled Stipulation to Extend Time to File Appellant's Reply Brief. (SC)21-01659




01/21/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief. Due date February 8, 2021. Nos. 80668/81212 (SC)21-01747




02/08/2021BriefFiled Appellant's Reply Brief. Nos. 80668/81212 (SC)21-03802




02/09/2021Case Status UpdateBriefing Completed/To Screening. (SC)


05/06/2021Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on June 10, 2021, at 10:30 a.m. in Las Vegas.  The argument shall be limited to 30 minutes.  Nos. 80668/81212.  (SC)21-13007




05/27/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-15212




06/10/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. 80668. (SNP21-RP/LS/AS) (SC)


09/15/2021Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." SNP21 - RP/LS/AS.  Nos. 80668/81212. (SC)21-26718




10/11/2021RemittiturIssued Remittitur.  Nos. 80668/81212.  (SC)21-29100




10/11/2021Case Status UpdateRemittitur Issued/Case Closed.  Nos. 80668/81212.  (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. Nos. 80668/81212. (SC)21-29100





Combined Case View